


Exhibit 10.46

[logo.jpg]



SALES AGENT AGREEMENT


BETWEEN


GLOWPOINT, INC.


AND


SONY ELECTRONICS INC.


MARCH 28, 2005



--------------------------------------------------------------------------------





TABLE OF CONTENTS

1.0       APPOINTMENT 1 2.0   SALES AGENT’S RESPONSIBILITIES 2 3.0   GLOWPOINT’S
RESPONSIBILITIES 3 4.0   COORDINATION OF CUSTOMER SALES CONTACTS 6 5.0   TERM
AND TERMINATION 6 6.0   ASSIGNMENT 7 7.0   INDEMNIFICATION 7 8.0   TRADEMARKS 8
9.0   USE OF INFORMATION 8 10.0   LIMITATION OF LIABILITY 9 11.0   INSURANCE 9
12.0   FORCE MAJEURE 9 13.0   SURVIVAL OF OBLIGATIONS 10 14.0   RELEASES VOID 10
15.0   NOTICES 10 16.0   NON-WAIVER 10 17.0   CHOICE OF LAW 10 18.0   HEADINGS
10 19.0   CONFIDENTIALITY 10 20.0   SEVERABILITY 10 21.0   ENTIRE AGREEMENT 11


APPENDIX 1 - AUTHORIZED SERVICES
APPENDIX 2 - COMPENSATION
APPENDIX 3 - TRADEMARKS



--------------------------------------------------------------------------------





GLOWPOINT SALES AGENT AGREEMENT

        This AGREEMENT is made between GlowPoint Inc., a Delaware corporation
(“GlowPoint”), having offices at 225 Long Avenue, Hillside, New Jersey 07205,
and Sony Electronics Inc., a Delaware corporation (“Sales Agent”), having an
office at 1 Sony Drive, Park Ridge, New Jersey 07656. Each of GlowPoint and
Sales Agent is referred to herein individually as a “Party” and collectively as
the “Parties.”


RECITALS

        1. GlowPoint desires to have Sales Agent assist GlowPoint in marketing
certain Services (as hereinafter defined) to Customers (hereinafter “Customers”)
anywhere in the world (the “Territory”); and

        2. Sales Agent desires to market the Services to Customers in the
Territory, and represents that it has the necessary marketing capabilities to do
so in a manner that reflects favorably on the quality image of GlowPoint, Sales
Agent and the Services;

        NOW, THEREFORE, the Parties agree as follows:


1.0 APPOINTMENT

        1.1 GlowPoint appoints Sales Agent, and Sales Agent accepts such
appointment, to be an authorized GlowPoint Sales Agent in the Territory set
forth in Appendix 1 (as amended from time to time) for the limited purpose of
marketing the Services set forth in Appendix 1 (the “Services”) to Customers in
accordance with the terms and conditions of this Agreement. The Parties may
mutually agree to add services to or delete services from Appendix 1.

        1.2 Sales Agent shall notify GlowPoint in writing of the names of any
unaffiliated subcontractor that Sales Agent may use to sell the Services prior
to any sales of Services or solicitation of orders by such subcontractor. Sales
Agent shall obtain from each such subcontractor a written agreement that
provides that (i) such subcontractor shall be bound by all of the applicable
obligations in this Agreement; (ii) such subcontractor has no contract with
GlowPoint and GlowPoint is not liable for and does not guarantee the performance
of any duty that the Sales Agent may be obligated to perform for such
subcontractor, including, but not limited to, the payment of compensation; and
(iii) GlowPoint shall have no liability whatsoever to such subcontractor for any
direct or indirect damages of any nature or kind (including, without limitation,
lost commissions) resulting from or relating to GlowPoint’s performance or
nonperformance of any obligation under this Agreement. GlowPoint is not liable
for and does not guarantee the performance of any duty that Sales Agent may be
obligated to its subcontractors to perform, including the payment of
compensation, and Sales Agent will so inform its subcontractors.

        1.3 The relationship of the Parties under this Agreement shall be, and
shall at all times remain, one of independent contractors and not that of
employer and employee, franchisor and franchisee or joint venturers. This
Agreement does not establish or constitute Sales Agent as GlowPoint’s
representative or agent for any purpose other than the solicitation of orders
for Services permitted hereunder. Sales Agent is not authorized to accept
contractually orders or make contracts in GlowPoint’s name, or to transact any
business in the name of GlowPoint, or to assume or create any obligation or
responsibility binding upon GlowPoint in any matter whatsoever, unless Sales
Agent has prior specific written consent from an authorized officer of the rank
of Vice President or above of GlowPoint.

        1.4 All persons furnished by Sales Agent for the solicitation of orders
for the Services shall be considered solely Sales Agent’s employees, and Sales
Agent shall be solely responsible for payment of all its employees’
unemployment, Social Security and other payroll taxes, including contributions
from Sales Agent when required by law.



--------------------------------------------------------------------------------





2.0 SALES AGENT’S RESPONSIBILITIES

        2.1 Sales Agent agrees to devote its reasonable commercial efforts to
promote and market the Services to Customers in the Territory.

        2.2 Sales Agent shall maintain a staff of adequately trained and
competent sales personnel that have completed the training program described in
Section 3.2. Such personnel shall be made aware of, and obligated to comply
with, the restrictions on use of GlowPoint’s Information as set forth in Section
8.0 of this Agreement.

        2.3 Sales Agent shall be responsible for assisting GlowPoint in
providing support to Customers of the Services solicited by Sales Agent. Said
responsibilities shall include, but are not limited to, soliciting orders and
contracts, completing order and registration forms, obtaining Customer credit
information, transmitting completed contracts, orders and credit information
received by Sales Agent to GlowPoint and assisting GlowPoint to resolve Customer
complaints. If requested by GlowPoint, Sales Agent shall reasonably assist
GlowPoint in collecting overdue amounts from Customers.

        2.4 Sales Agent shall submit all Customer contracts and orders to
purchase the Services to GlowPoint for review and acceptance by GlowPoint. Sales
Agent is authorized to receive, but is not authorized to “accept” (i.e.,
contractually bind GlowPoint to) Customer offers to purchase the Services.

        2.5 Sales Agent shall report promptly to GlowPoint all known or
suspected defects in the Services or safety problems and keep GlowPoint informed
of Customer complaints with respect to the Services.

        2.6 Sales Agent shall comply with all applicable requirements of
federal, state and local laws, ordinances, administrative rules and regulations
relating to Sales Agent’s performance of its obligations under this Agreement.

        2.7 All costs and expenses incurred by Sales Agent in performing its
services under this Agreement, including by way of example only, rentals,
salaries, telephone, traveling and living expenses (including, without
limitation, those incurred by Sales Agent’s employees in connection with any
GlowPoint training session) and other marketing and sales expenses shall be
borne by Sales Agent and shall not be reimbursed by GlowPoint.

        2.8 Sales Agent shall not use any materials referencing GlowPoint or the
Services that have not been mutually approved by GlowPoint and Sales Agent for
such purpose.

        2.9 SALES AGENT SHALL MAKE NO REPRESENTATIONS OR WARRANTIES RELATING TO
THE SERVICES EXCEPT AS SET FORTH IN WRITTEN SALES LITERATURE MUTUALLY AGREED TO
BY SALES AGENT AND GLOWPOINT, OR AS SET FORTH IN THE FORM OR FORMS OF ORDERS
MUTUALLY AGREED TO BY SALES AGENT AND GLOWPOINT, OR AS OTHERWISE EXPRESSLY
AGREED IN WRITING BY THE PARTIES. ALL PRICES QUOTED FOR THE SERVICES WILL BE
PRICES AS PROVIDED BY GLOWPOINT. TERMS AND CONDITIONS FOR THE SERVICES MARKETED
UNDER THIS AGREEMENT ARE THOSE PROVIDED BY GLOWPOINT. SALES AGENT MUST AT ALL
TIMES ADHERE TO AND REPRESENT ACCURATELY THE PROVISIONING PARAMETERS ESTABLISHED
BY GLOWPOINT FOR THE SERVICES, INCLUDING, BUT NOT LIMITED TO, THE PRICING AND
TIME INTERVALS RELATED TO PROVISIONING THE SERVICES.

        2.10 SALES AGENT SHALL IDENTIFY ITSELF AS AN AUTHORIZED SALES AGENT OF
GLOWPOINT ONLY WITH RESPECT TO THE SERVICES, AND SHALL OTHERWISE IDENTIFY ITSELF
AS AN INDEPENDENT BUSINESS. NEITHER GLOWPOINT NOR SALES AGENT SHALL MAKE ANY
EXPRESS OR IMPLIED AGREEMENTS, GUARANTEES OR REPRESENTATIONS, OR INCUR ANY DEBT
IN THE NAME OF OR ON BEHALF OF THE OTHER.

        2.11 Sales Agent represents that it is not by law or agreement with
others prohibited from entering into this Agreement with GlowPoint.



--------------------------------------------------------------------------------




        2.12 Sales Agent shall be responsible for the compatibility of any
non-GlowPoint software or hardware furnished separately by Sales Agent to any
Customer with the Services provided under this Agreement. This Section 2.12
shall not apply to any of the developmental services provided by GlowPoint to
Sales Agent under that certain Development Agreement dated as of March 28, 2005
(the “Development Agreement”) between GlowPoint and Sales Agent.

        2.13 Sales Agent represents that it will not use deceptive, illegal,
misleading or unethical practices and that it will not make any false or
misleading representations with regard to GlowPoint or the Services.

        2.14 Sales Agent is responsible for submitting timely payment to
GlowPoint for services used directly by Sales Agent. GlowPoint reserves the
right to deduct monies owed to GlowPoint by Sales Agent from any monies owed to
Sales Agent by GlowPoint for sales compensation as described in Appendix 2.


3.0 GLOWPOINT’S RESPONSIBILITIES

        3.1 GlowPoint will compensate Sales Agent for marketing the Services in
accordance with the commission schedule set forth on Appendix 2. Appendix 2
contains separate compensation tables for connectivity Services and usage
services. This compensation may be amended by mutual agreement of the Parties.
In addition, if the Parties agree to add a service to Appendix 1, then Appendix
2 will be simultaneously revised to reflect any new compensation associated with
marketing such Service. Further, if the Parties agree to remove a Service from
Appendix 1, then the compensation associated with marketing such Service shall
be deleted from Appendix 2 upon the effective date of removal; provided that
Sales Agent shall be entitled to any compensation earned prior to the effective
date of removal. Appendix 2 also contains the pricing terms and commissions for
usage services. Appendix 3 contains the current pricing terms for GlowPoint’s
customized Road Warrior subscription plans.

        3.2 GlowPoint shall be solely responsible for creating and delivering
training to Sales Agent with respect to the Services. Training shall be done at
such locations and at such times as are mutually agreed to by the Parties.
GlowPoint shall train Sales Agent’s staff in the following areas: (1) an
overview of the Sony and GlowPoint relationship; (2) Services features,
functionality and pricing; (3) the lead referral process; (4) use of
PartnerPoint for lead qualification, quoting and ordering; (5) sales support and
other GlowPoint reference contacts; and (6) the demonstration process. GlowPoint
will also provide electronic versions of sales and marketing materials,
including demonstration CDs, sales and marketing materials and other tools
described in the Joint Marketing Agreement dated as of March 28, 2005 (the
“Joint Marketing Agreement”) between GlowPoint and Sales Agent.

        3.3 GlowPoint shall provide and maintain the PartnerPoint Website at
www.glowpoint.com/partnerpoint for Sales Agent to access for sales, marketing
and technical information with respect to the Services.

        3.4 GlowPoint shall review all Customer contracts and orders for the
Services submitted by Sales Agent. GlowPoint reserves the right to reject, for
any or no reason, any Customer contract or order solicited by Sales Agent and
presented to GlowPoint for acceptance.

        3.5 GlowPoint shall be responsible for providing to Customers all
standard documents for the Services, such as User Identification, passwords and
instructional materials, if any.

        3.6 GlowPoint shall be solely responsible for providing, maintaining,
billing and collecting for the Services. Title to and risk of loss for and
performance of the Services shall remain solely with GlowPoint.

        3.7 GlowPoint may terminate a Customer’s service agreement at any time
in its sole discretion. GlowPoint is not obligated to renew any Customer’s
service agreement that has expired or terminated. GlowPoint agrees to provide
Sales Agent reasonable advance notice of any such termination or non-renewal.

        3.8 GlowPoint shall provide and maintain a help desk for Sales Agent and
for Customers to contact for technical information and support, as well as
trouble reporting and resolution, with respect to the Services.



--------------------------------------------------------------------------------




        3.9 GlowPoint shall comply with all applicable requirements of federal,
state and local laws, ordinances, administrative rules and regulations relating
to GlowPoint’s performance of its obligations under this Agreement.


4.0 COORDINATION OF CUSTOMER SALES CONTACTS

        4.1 To avoid customer confusion and channel conflict and to maximize the
effectiveness of GlowPoint’s overall marketing efforts, GlowPoint and Sales
Agent agree to coordinate their respective marketing of the Services to
Customers, consistent with the terms of the Joint Marketing Agreement.

        4.2 Sales Agent acknowledges that the provision of the Services to
federal government accounts will be considered “custom” services. Compensation
for business from such governmental entities will be negotiated between Sales
Agent and GlowPoint.

        4.3 In recognition of the support to be provided to Sales Agent,
including, but not limited to, training and access to GlowPoint proprietary
information, Sales Agent shall not, for a period of three (3) months following
termination or expiration of this Agreement, engage in the marketing or sale to
any of the Customers to whom Sales Agent sold any Service during the term of
this Agreement any service which is competitive with any such Service.
Similarly, for a period of three (3) months following termination or expiration
of this Agreement, GlowPoint shall not engage in the marketing or sale to any of
the Customers to whom Sales Agent sold any Service during the term of this
Agreement any videoconferencing equipment or hardware which is competitive with
products sold by Sales Agent.


5.0 TERM AND TERMINATION

        5.1 This Agreement shall be effective as of the later of the dates
appearing with the authorized signatures set forth below (the “Effective Date”)
and, unless terminated earlier as provided herein, continue for a period of one
(1) year. Thereafter, this Agreement may be renewed for additional one year
terms upon the written agreement of the Parties. Each Party agrees to use
commercially reasonable efforts to notify the other Party at least sixty (60)
days prior to the expiration of this Agreement of its intention to renew or not
renew this Agreement.

        5.2 Either Party may terminate this Agreement effective immediately by
written notice if it is discovered that the other Party has: intentionally or in
a willful, wanton or reckless manner made any material, false representation,
report or claim relative hereto; violated the other Party’s copyright or
trademark; become insolvent, invoked as a debtor any laws relating to the relief
of debtors’ or creditors’ rights, or has had such laws invoked against it;
become involved in any liquidation or termination of business; been adjudicated
bankrupt; been involved in an assignment for the benefit of its creditors; or
engaged in any deceptive trade practices under the laws of any jurisdiction.

        5.3 Either Party may terminate this Agreement on thirty (30) days’
written notice if the other Party has failed to perform or abide by any of its
obligations under this Agreement, unless such default or breach has been cured
within thirty (30) days after the date of such notice.

        5.4 Upon termination or non-renewal of this Agreement, Sales Agent shall
immediately:

  5.4.1

discontinue any and all use of Marks, including but not limited to such use in
advertising or business material of Sales Agent;


  5.4.2

remove and return to GlowPoint, or destroy at GlowPoint’s request, any and all
promotional material supplied without charge by GlowPoint;


  5.4.3

return or destroy (and provide GlowPoint with evidence of such destruction) all
GlowPoint Information;


  5.4.4

cease representing itself, in any manner, as a Sales Agent of GlowPoint; and




--------------------------------------------------------------------------------




  5.4.5

notify and arrange for all publishers and others who may identify, list or
publish Sales Agent’s name as a Sales Agent for the Services (including, but not
limited to, publishers of telephone directories, yellow pages and business
directories) to discontinue such listings.


        5.5 Except as provided in Appendix 2 and Appendix 3 upon termination of
the Agreement, Sales Agent will receive no further compensation from GlowPoint,
and Sales Agent waives all rights to such compensation except as follows: if
Sales Agent declines to renew this Agreement pursuant to Section 5.1 or
terminates this Agreement other than pursuant to Sections 5.2, 5.3 or 6.0, if
Sales Agent has submitted a Customer order prior to termination, Sales Agent
will be eligible for a commission on such order for a period of three (3) months
if (a) GlowPoint completes installation of the Service (b) GlowPoint receives
payment from such Customer and (c) such Customer does not terminate its Service
within 90 days of the date of installation. If GlowPoint declines to renew this
Agreement pursuant to Section 5.1 or terminates this Agreement other than
pursuant to Sections 5.2 or 5.3 or if Sales Agent terminates this Agreement
pursuant to Sections 5.2, 5.3 or 6.0, Sales Agent shall be entitled to
commissions for all existing Customer contracts for the longer of (i) the
remaining terms of such Customer contracts and (ii) one (1) year. If GlowPoint
terminates this Agreement pursuant to Sections 5.2 or 5.3, Sales Agent shall
cease to be eligible for commissions from and after the date of such
termination.


6.0 ASSIGNMENT

Sales Agent shall not assign any right or interest under this Agreement, or
delegate any work or other obligation to be performed or owed by Sales Agent
under this Agreement other than to an affiliate without the prior written
consent of GlowPoint. GlowPoint may assign this Agreement, in whole or in part,
to any affiliate, successor-in-interest or successor provider of any of the
Services; provided, however, that in the event any such permitted assignment by
GlowPoint would result in the assumption of this Agreement by a “Competitor”of
Sales Agent, GlowPoint shall give written notice of such assignment to Sales
Agent and Sales Agent may, within the ninety (90) days following receipt of such
notice, elect to terminate this Agreement, with no further obligations on the
part of Sales Agent, GlowPoint or the assignee, except as may be provided in
Section 5.5. For purposes of this Section 6.0, a “Competitor” of Sales Agent
shall mean any person or entity primarily engaged in the manufacture and sale of
video conferencing equipment. Any attempted assignment or delegation in
contravention of the above provisions shall be void and ineffective.


7.0 INDEMNIFICATION

        7.1 Indemnification by Sales Agent. Sales Agent will, at all times
defend, indemnify and hold harmless GlowPoint, its affiliates, distributors and
all officers, directors, shareholders, successors and assigns of each of the
foregoing (collectively, the “GlowPoint Indemnified Parties”) from and against,
and pay and reimburse the GlowPoint Indemnified Parties for, any and all
liabilities, obligations, losses, damages, out-of-pocket costs or expenses
(including interest, penalties and reasonable attorney’s fees and expense
incurred in the investigation or defense of any of the same or in asserting any
of their respective rights hereunder) arising out of or relating to claims of
third parties with respect to: (a) any alleged act or omission of Sales Agent,
its employees, subcontractors or agents in the performance of the activities
contemplated hereby or any failure by Sales Agent to abide by any of the
covenants set forth herein; (b) Sales Agent’s failure to comply with all
applicable laws, including any breach of laws made by GlowPoint on account of
its reliance on Sales Agent’s representations or information; and (c) Sales
Agent’s gross negligence or willful misconduct under this Agreement.

        7.2 Indemnification by GlowPoint. GlowPoint will, at all times defend,
indemnify and hold harmless Sales Agent, its affiliates, distributors and all
officers, directors, shareholders, successors and assigns of each of the
foregoing (collectively, the “SA Indemnified Parties”) from any and all claims,
liabilities, damages, fines, assessments, penalties, and expenses (including
reasonable attorneys’ fees and expenses) arising out of or relating to claims of
third parties with respect to: (a) any alleged act or omission of GlowPoint, its
employees, subcontractors or agents in the performance of the activities
contemplated hereby or any failure by GlowPoint to abide by any of the covenants
set forth herein, (b) GlowPoint’s failure to comply with all applicable laws,
including any breach of laws made by Sales Agent on account of its reliance on
Glow Point’s representations or information; (c) any failure to provide the
Services or any defects or persistent interruptions in the Services; and (d)
Glowpoint’s gross negligence or willful misconduct under this Agreement.



--------------------------------------------------------------------------------




        7.3 If a third Party asserts any claim against a GlowPoint or SA
Indemnified Party for which the other Party is responsible under Section 7.1 or
Section 7.2, (a) the Party seeking indemnification shall give the other Party
written notice promptly after the Party seeking indemnification has actual
knowledge of such claim and shall permit the indemnifying Party (at the
indemnifying Party’s expense) to assume the defense of any claim or any
litigation resulting therefrom; provided that the failure by the Party seeking
indemnification to give such notice shall not relieve the indemnifying Party of
its indemnification obligations under this Agreement except to the extent that
such failure results in a failure of actual notice to the indemnifying Party
and, as a result, the indemnifying Party is materially damaged; (b) counsel
selected by the indemnifying Party to conduct the defense of such claim or
litigation shall be reasonably satisfactory to the Indemnified Party; and (c)
any Indemnified Party may participate in such defense at its sole expense.
Without the Indemnified Party’s express written consent, the indemnifying Party
shall not, in the defense of any such claim or litigation, consent to the entry
of any judgment or enter into any settlement that provides for injunctive or
other non-monetary relief affecting any Indemnified Party or that does not
include as an unconditional term thereof a release from all liability with
respect to such claim or litigation to all Indemnified Parties by the claimant
or plaintiff.


8.0 CONFIDENTIALITY

Any disclosure of information by one Party to the other Party under or pursuant
to this Agreement and the transactions contemplated hereby are subject to the
terms of and governed by the Confidentiality and Non-Disclosure Agreement
between the parties dated January 25, 2005 (the “Confidentiality Agreement”).
The Parties agree that the terms of the Confidentiality Agreement shall apply to
this Agreement and the transactions contemplated hereby for a period of two (2)
years following the termination or expiration of this Agreement.


9.0 LIMITATION OF LIABILITY

        9.1 EXCEPT FOR (i) THE INDEMNITY PROVISIONS SET FORTH IN SECTION 7.0,
(ii) PAYMENT OF FEES OR CHARGES ARISING UNDER THIS AGREEMENT, AND (iii)
LIABILITY FOR GROSS NEGLIGENCE OR WILFUL MISCONDUCT RESULTING IN DEATH, PERSONAL
INJURY OR PROPERTY DAMAGE, EACH PARTY’S ENTIRE LIABILITY FOR ANY CLAIM, LOSS,
DAMAGE, OR EXPENSE FROM ANY CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF ACTION,
WHETHER IN CONTRACT, TORT INCLUDING NEGLIGENCE, STRICT LIABILITY OR OTHERWISE,
SHALL BE LIMITED TO DIRECT, PROVEN DAMAGES IN AN AMOUNT NOT TO EXCEED THE
AGGREGATE AMOUNT OF ANY COMMISSIONS TO WHICH SALES AGENT IS ENTITLED UNDER THIS
AGREEMENT.

        9.2 NEITHER PARTY SHALL IN ANY EVENT BE LIABLE TO THE OTHER PARTY FOR
ANY INCIDENTAL, CONSEQUENTIAL, OR ANY OTHER INDIRECT LOSS OR DAMAGE, INCLUDING
LOST PROFITS OR LOST REVENUES, ARISING OUT OF THIS AGREEMENT OR ANY OBLIGATION
RESULTING THEREFROM, OR THE USE OR PERFORMANCE OF ANY SERVICE, WHETHER IN AN
ACTION FOR OR ARISING OUT OF ANY CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF
ACTION, WHETHER IN CONTRACT, TORT INCLUDING NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE. THIS CLAUSE SHALL SURVIVE FAILURE OF AN EXCLUSIVE REMEDY.

        9.3 Except pursuant to the indemnity provisions set forth in Section
7.0, GlowPoint shall have no liability to Sales Agent for any damages, loss,
cost or expense, including without limitation any commissions that might have
been earned hereunder, resulting from GlowPoint’s inability or failure to
provide Services to any Customer or for any delays in the provision of Services
to any Customer or in the event of GlowPoint’s termination or breach of any
Customer Service Contract or in the event of any discontinuation of the
Services.


10.0 FORCE MAJEURE

Neither Party shall be held responsible for any delay or failure in performance
to the extent that such delay or failure is caused by fires, embargoes, floods,
wars, the elements, labor disputes, government requirements, acts of God,
inability to secure raw materials or transportation facilities, acts or
omissions of carriers or suppliers or other cause beyond its control whether or
not similar to the foregoing and not resulting from its fault or negligence;
provided, however, that performance of each Party’s obligations hereunder shall
not be excused by reason of an act of a



--------------------------------------------------------------------------------




government authority in the exercise of its enforcement powers against a Party
for the alleged violation of any law, rule or regulation.


11.0 SURVIVAL OF OBLIGATIONS

Sections 5.0, 7.0, 8.0, 9.0, 11.0, 13.0, 15.0 and 17.0 shall survive the
termination, cancellation or expiration of this Agreement.


12.0 RELEASES VOID

Neither Party shall require releases or waivers of any personal rights from
representatives of the other in connection with visits to its premises and both
Parties agree that no such releases or waivers shall be pleaded by them in any
action or proceeding.


13.0 NOTICES

All notices and other communications required or permitted to be given under
this Agreement shall be in writing and will be delivered personally, or mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by reputable overnight courier service, or by telex, telecopy or other form
of rapid transmission, confirmed by mailing as described above, addressed as
follows:

          If to Sony: Sony Electronics Inc.
1 Sony Drive
Park Ridge, NJ 07656
Attention: Vice President, Conferencing Solutions
Facsimile #: (408) 955-5173
  With a copy to:                Sony Electronics Inc.
16530 Via Esprillo, MZ 7300
San Diego, CA 92127
Attention: General Counsel, Law Department
Facsimile #: (858) 942-7597
  If to Provider: Glowpoint, Inc.
225 Long Avenue
Hillside, NJ 07205
Attention: Sherry Harmon
Facsimile #: (973) 923-3352


Any notice so addressed and delivered personally will be deemed given upon
receipt. Any notice so addressed and mailed will be deemed given upon deposit in
the United States mails, or if sent by overnight courier service, on the next
business day, or if sent by rapid transmission followed promptly by mailing,
upon receipt of such transmission. Either party may change its address by giving
the other notice thereof in the manner provided in this Paragraph.


14.0 NON-WAIVER

No course of dealing, course of performance or failure of either Party strictly
to enforce any term, right or condition of this Agreement shall be construed as
a waiver of any term, right or condition.


15.0 CHOICE OF LAW; DISPUTE RESOLUTION

This Agreement shall be deemed to have been made in, and shall be construed
pursuant to the laws of, the State of New York without regard to conflicts of
laws provisions thereof. Any waivers or amendments shall be effective only if
made in writing. The Parties shall attempt in good faith to resolve any
controversy or claim arising out of or related to this Agreement promptly by
negotiations between senior executives of the Parties who have authority to



--------------------------------------------------------------------------------




settle the controversy (but who do not have direct responsibility for the
administration of this Agreement). The disputing Party will give the other Party
written notice of the dispute. Within twenty (20) days after receipt of such
notice, the receiving Party shall submit to the other a written response. Such
disputing Party notice and such receiving Party response will include: (i) a
statement of its position and a summary of the evidence and arguments supporting
its position; and, (ii) the name and title of the executive who will represent
it in the negotiations. Such executives will meet at a mutually acceptable time
and place within thirty (30) days of the date of the disputing Party’s notice
and thereafter as often as they reasonably deem necessary to exchange
information and to attempt to resolve the dispute. If the dispute has not been
resolved within sixty (60) days of the disputing Party’s notice, or if either
Party will not meet within thirty (30) days, either Party may initiate mediation
of the dispute in accordance with the Center for Public Resources’ model
procedure for mediation of business disputes. If the dispute is not resolved
pursuant to such mediation procedure within sixty (60) days of the initiation
thereof, or if either Party will not participate in such mediation, then either
Party may initiate litigation by giving thirty (30) days prior notice to the
other Party. Notwithstanding the foregoing, either Party may initiate litigation
immediately with respect to any matter arising out of or in connection with the
terms and conditions of this Agreement for which equitable relief is sought. All
dates specified in this Section may be extended by the mutual written agreement
of the Parties. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY
ACTION OR SUIT ARISING UNDER THIS AGREEMENT OR OTHERWISE ARISING FROM THE
RELATIONSHIP BETWEEN THE PARTIES HEREUNDER.


16.0 HEADINGS

All headings contained in this Agreement are inserted for convenience only and
are not intended to affect the meaning or interpretation of this Agreement or
any clause.


17.0 SEVERABILITY

If any paragraph, or clause thereof, of these terms and conditions shall be held
to be invalid or unenforceable in any jurisdiction in which these terms and
conditions apply, then for such jurisdiction the meaning of such paragraph or
clause shall be construed so as to render it enforceable to the extent feasible;
and if no feasible interpretation would save such paragraph or clause, it shall
be severed from these terms and conditions and the remainder shall remain in
full force and effect, unless leaving the remainder in full force and effect
would make the Agreement unjust.


18.0 ENTIRE AGREEMENT

This Agreement, the Joint Marketing Agreement, the Development Agreement and the
Confidentiality Agreement supersede all prior oral or written understandings
between the Parties (including, without limitation, any prior agreement related
to any of the Services) and constitute the entire agreement between them
concerning the subject matter of this Agreement and shall not be contradicted,
explained or supplemented by any course of dealing between GlowPoint or any of
its affiliates and Sales Agent or any of its affiliates. There are no
understandings or representations, express or implied, not expressly set forth
in this Agreement, the Joint Marketing Agreement, the Development Agreement and
the Confidentiality Agreement. This Agreement shall not be modified or amended
except by a writing signed by the Parties. In the event that there is a conflict
between any term of this Agreement and any term of any Appendix hereto, then the
term in the Appendix shall take precedence with respect to the subject matter of
the Appendix and the term in the Agreement shall take precedence with respect to
all other matters.


19.0 NO THIRD-PARTY BENEFICIARIES

The terms and provisions of this Agreement are intended solely for the benefit
of each Party hereto and their respective successors and permitted assigns, and
the parties do not intend to confer third-party beneficiary rights upon any
other person; provided, however, that the provisions contained in Section 7.0
shall inure to the benefit of the Glowpoint Indemnified Parties and the SA
Indemnified Parties and their respective successors and assigns.

IN WITNESS WHEREOF, the Parties have caused this Sales Agent Agreement to be
signed by their duly authorized representatives.

GLOWPOINT, INC.


By:       /s/ David C. Trachtenberg

Name: David C. Trachtenberg

Title:   CEO and President

Date:    March 28, 2005
SONY ELECTRONICS INC:


By:       /s/ Michael McCausland

Name: Michael McCausland

Title:   GM Visual Communications

Date:    March 30, 2005


Instructions to complete this Signature Page: Sales Agent must fill-in the blank
after “SALES AGENT” with its full legal name. An authorized officer of Sales
Agent must sign in BLUE ink after the “By” line. Print the authorized officer’s
name after “Name.” Print the authorized officer’s full title after “Title.” Date
the Agreement on the “Date” line. Sales Agent must return two (2) fully
completed original signature pages to GlowPoint. This Agreement will not be
effective until countersigned by GlowPoint.



--------------------------------------------------------------------------------